Appeal from an order of the Erie County Court (Kenneth F. Case, J.), entered April 16, 2013. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). Contrary to defendant’s contention, County Court did not abuse its discretion in refusing to grant him a downward departure from his presumptive risk level (see People v Johnson, 120 AD3d 1542, 1542 [2014], lv denied 24 NY3d 910 [2014]; see generally People v Gillotti, 23 NY3d 841, 861, 864 [2014]). Defendant’s further contention that the court erred in designating him a sexually violent offender is not preserved for our review (see Correction Law § 168-a [7] [b]; see generally People v Young, 108 AD3d 1232, 1232 [2013], lv denied 22 NY3d 853 [2013], rearg denied 22 NY3d 1036 [2013]) and, in any event, we conclude that it lacks merit (see People v Ayala, 72 AD3d 1577, 1578 [2010], lv denied 15 NY3d 816 [2010]).
Present — Centra, J.P, Fahey, Valentino, Whalen and DeJoseph, JJ.